FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/02/2021 have been fully considered but they are not fully persuasive.
On pages 9-10, Applicant argues that the combined references do not teach the claimed invention, given the amended limitations.  The previous rejection has been modified to address such concerns as further explained below.
On page 11, Applicant argues that HERTEL cannot disclose the function of “operating method of a facility”, however, this argument is not convincing.  As indicated further below, (c.6, ll.15-27) HERTEL clearly states that the system and method disclosed can be applied in different environments including a facility, such as a restricted area for vehicles.  Furthermore, the claims themselves do not explicitly require any further limitations of a facility, such that the preambles of the claims are interpreted as intended use recitations which are not limited to a specific facility, but rather a method or system that can be applied within various environments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-13, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WRIGHT (US 6142372 A) further in view of BRAMBLET et al. (US 20040017929 A1).
Re claim 1, HERTEL discloses (abstract) a method of operating a facility (c.6, ll.15-27), the method (fig.2) comprising: 
identifying 42, by a controller, a ground vehicle approaching a restricted access area (c.2, ll.56 – c.3, ll.6; c.6, ll.1-14); 
determining 44-48, by the controller, if the identified ground vehicle is authorized to enter the restricted access area; 
permitting, by the controller, the identified ground vehicle to enter the restricted access area when the controller determines that the identified ground vehicle is authorized to enter the restricted access area;
and activating (i.e. step 54), by the controller, protective action (fig.2) when the controller determines that the identified ground vehicle (i.e. performed within steps 48-54) is not authorized to enter the restricted access area.
monitoring and bounding the path of a ground vehicle. The apparatus comprises a GPS receiver for receiving radio signals from a Global Positioning System which are indicative of the current ground position coordinates of the GPS receiver and thus, are the current ground position coordinates for the ground vehicle also when the GPS receiver is coupled to the vehicle. The apparatus also includes a data base for storing ground position coordinates which are indicative of at least one bounded area of permitted operation for the ground vehicle. A control unit which is responsive to the GPS receiver and the data base, is provided for comparing the stored ground position coordinates with the current ground position coordinates in order to determine if the ground vehicle is outside of the bounded area of permitted operation. A kill switch mechanism is provided for disabling the ground vehicle when the current ground position of the ground vehicle is outside of the bounded area of permitted operation.
However, HERTEL fails to explicitly disclose:
based on a detected visible identifier of the ground vehicle or a class of the ground vehicle; and
by comparing the visible identifier to a database storing identifiers of authorized vehicles or classes of vehicles.
One of ordinary skill in the art would know that at the time of filing of the invention, RFID tags/codes can be placed in vehicles or other moving objects to determine their identity in a process to determine if such vehicle/objects are authorized to gain access to specific restricted areas (i.e. toll expressway lanes for vehicles with transponders for automatic toll collection – or restricted areas of a facility).
WRIGHT teaches (abstract) in a similar field of invention, of tracking logging of vehicle access (claim 1), the system and method of using detectable visible identifiers (i.e. barcodes 14) of ground vehicles and comparing visible identifier to a database (i.e. database with tractor vehicle numbers (VIN) tractor codes (i.e. bar codes) operate with comparison based on scheduled entry times with transportation schedule database 44) which stores identifiers of authorized vehicles or classes of vehicles (i.e. being derived from vehicle numbers which would describe class of vehicle – which can be interpreted to be a specific vehicle type).
 (i.e. claim 1)
a central monitoring unit connected to the bar code readers of each of the checkpoint posts and including a clock/calendar circuit for tracking a current time and date, a first database including a plurality of tractor vehicle numbers, tractor second database including a plurality of trailer registration numbers, trailer owner names and trailer codes, a third database including a transportation schedule database including a schedule of tractor and trailer passes at each checkpoint post, wherein the central monitoring unit is adapted to store in a fourth database an entry upon each passing of one of the tractors and trailers through one of the checkpoint posts with each entry including a time and a date of the passing of the checkpoint post, the check point identification code of the checkpoint post passed and further the tractor vehicle number, tractor driver name, trailer registration number, and trailer owner name as indicated by the tractor and trailer codes, the central monitoring unit further adapted to provide an alarm upon a passing of one of the tractors and trailers through one of the checkpoint posts that is not indicated on the transportation schedule database.
Furthermore, arguably, a specific class of ground vehicles can be identified using the VIN data derived from bar codes attached to vehicles.  Bar codes are commonly used to contain registration number data attached to respective objects to serve as identification for such objects.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding a specific identification function using bar codes for vehicles combined with a database to determine which vehicle is located at a facility entrance, as taught by WRIGHT in order to obtain a method of operating a facility which can track which vehicles are present at a facility entrance.
However, HERTEL as modified by WRIGHT fails to explicitly disclose:
determining, by the controller, if an object other than the identified ground vehicle is approaching the restricted access area with the identified ground vehicle; and 
activating, by the controller, protective action when the controller determines that an object other than the permitted ground vehicle is approaching to enter the restricted access area with the permitted ground vehicle.
	BRAMBLET teaches (abstract) in a similar field of invention (fig.1), for prevention of unauthorized access by tailgating and reverse entry (detection, alarm, recording and prevention), wherein a controller of system would determine if another object [0023] (i.e. potentially unauthorized) other than an object (i.e. vehicle) authorized and identified, is approaching restricted access area (i.e. access point) [0119] along with authorized vehicle (i.e. tailgating).  Furthermore, BRAMBLET teaches (i.e. claim 9) activating a protective action (i.e. access limiting by device to block access) if the object other than the permitted vehicle is approaching to enter restricted access area along with permitted vehicle 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding the functional process of determining if another object or vehicle is attempting to gain access along with a permitted ground vehicle as taught by BRAMBLET to the operating method of a facility of HERTEL and WRIGHT in order to obtain a method of operating a facility which prevents unwanted access entry by other objects or vehicles which are not permitted to gain entry, since both systems/methods require the monitoring of what vehicles/objects gain entry into an area.
Re claim 2, HERTEL and WRIGHT as modified by BRAMBLET [0048] discloses the method of claim 1, wherein permitting the identified ground vehicle to enter the restricted access area comprises opening a barrier to the restricted access area.
Re claim 3, HERTEL as modified by WRIGHT and BRAMBLET (fig.3A-3D – [0048-0049]) discloses the method of claim 1, wherein taking protective action comprises at least one of preventing the object from entering the restricted access area, turning off at least one machine operating in the restricted access area, and activating an alarm.
Re claim 4, HERTEL as modified by WRIGHT and BRAMBLET [0019-0021] discloses the method of claim 1, wherein identifying the ground vehicle approaching the restricted access area comprises identifying the ground vehicle approaching the restricted access area using a first sensor (i.e. could be data of vehicle from radio frequency methods – which are commonly used for identification data communication) configured to detect the visible identifier (BRAMBLET [0039]) of the ground vehicle approaching the restricted access area.
Re claim 6, HERTEL as modified by WRIGHT and BRAMBLET (fig.1 – sensors such as cameras 12, 14, 32 [0057-0060]) discloses the method of claim 4, wherein determining if the object other than the 
Re claim 7, HERTEL as modified by WRIGHT and BRAMBLET [0050] discloses the method of claim 6, wherein the second sensor comprises an optical sensor (i.e. image and video cameras), and determining if an object that is not the identified ground vehicle is detected using the second sensor comprises capturing at least one image of an area around the identified ground vehicle and performing image recognition on the at least one image to identify any object in the at least one image that is not the identified ground vehicle. [0060, 0071, 0087]
Re claim 8, HERTEL as modified by WRIGHT and BRAMBLET (as applied within method of claim 1) discloses a system for operating a facility, the system comprising: 
a first sensor (i.e. could be interpreted as bar code sensor of WRIGHT – 32 used to identify specific vehicle); and 
a controller comprising a processor and a memory (i.e. data bases or other memory needed for processing data) including instructions that, when executed by the processor, configure the controller to: 
identify, a ground vehicle approaching a restricted access area, based on a signal from the first sensor detecting a visible identifier of the ground vehicle or a class of the ground vehicle; 
determine if the identified ground vehicle is authorized to enter the restricted access area by comparing the visible identifier to a database storing identifiers of authorized vehicles or classes of vehicles; 
permit the identified ground vehicle to enter the restricted access area when the controller determines that the identified ground vehicle is authorized to enter the restricted access area; 

activate protective action when the controller determines that the identified ground vehicle is not authorized to enter the restricted access area or that an object-27-19-2034-US-NP (WB-32; 24691-1063) other than the identified ground vehicle is attempting to enter the restricted access area with the identified ground vehicle.  
Re claim 9, HERTEL as modified by WRIGHT and BRAMBLET (as applied within method of claim 1) discloses the system of claim 8, wherein the instructions further configure the controller to determine if the object other than the identified ground vehicle is approaching the restricted access area with the identified ground vehicle using the first sensor. (discussed for claims 1 and 4)
Re claim 10, HERTEL as modified by BRAMBLET (fig.1) and WRIGHT (fig.1) discloses the system of claim 9, wherein the first sensor comprises a camera.
Re claim 11, HERTEL as modified by WRIGHT and BRAMBLET (as for claim 7) discloses the system of claim 10, wherein the instructions further configure the controller to determine if an object other than the identified ground vehicle is approaching the restricted access area with the identified ground vehicle using the camera by performing image recognition on an image of an area including at least a portion of the identified ground vehicle.
Re claim 12, HERTEL as modified by WRIGHT and BRAMBLET (as for claim 7) discloses the system of claim 11, wherein the instructions further configure the controller to determine than an object other than the identified ground vehicle is approaching the restricted access area with the identified ground vehicle when the object that is not a ground vehicle (i.e. unauthorized person – fig.4) is detected in the image by the image recognition.
Re claim 13, HERTEL as modified by WRIGHT and BRAMBLET (as for claims 6-7) discloses the system of claim 8, further comprising a second sensor of a type different than the first sensor, and wherein the instructions configure the controller to determine if an object other than the identified 
Re claim 15, HERTEL as modified by WRIGHT and BRAMBLET (as for claims 1-2) discloses the system of claim 8, wherein the instructions further configure the controller to determine entrance of the ground vehicle into the restricted access area based on current situational data (i.e. GPS coordinates, identification data, directional, speed, etc.), and to permit the identified ground vehicle to enter the restricted access area when the controller determines that the identified ground vehicle is authorized to enter the restricted access area. (c.6, ll.15-27)
Re claim 16, HERTEL as modified by WRIGHT and BRAMBLET discloses the system of claim 8.
HERTEL clearly discloses the function of disabling the vehicle (step 54 – fig.2).
However, HERTEL as modified by WRIGHT and BRAMBLET fails to explicitly disclose:
wherein the instructions further configure the controller to cause a decrease of a speed at which the ground vehicle is approaching the restricted access area.
Official notice is taken that for the purpose of preventing unwanted access of a restricted area by a vehicle approaching such area, one of ordinary skill in the art would understand that decreasing a speed of ground vehicle approaching area any point before entering restricted access area would be known and possible for automated control systems of vehicles.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using controller to control the speed of such vehicle, by way of disabling vehicle and decreasing its speed of approach in order to obtain a method of operating a facility which prevents unwanted access entry by other objects or vehicles.
Re claim 17, HERTEL as modified by WRIGHT and BRAMBLET (as applied within method of claim 1) discloses a non-transitory computer readable medium (i.e. memory elements such as data base 16 
identify a ground vehicle approaching a restricted access area based on a detected visible identifier of the ground vehicle or a class of the ground vehicle;-29-19-2034-US-NP (WB-32; 24691-1063)
determine if the identified ground vehicle is authorized to enter the restricted access area by comparing the visible identifier to a database storing identifiers of authorized vehicles or classes of vehicles; 
permit the identified ground vehicle to enter the restricted access area when the processor determines that the identified ground vehicle is authorized to enter the restricted access area; 
determine if an object other than the identified ground vehicle is approaching the restricted access area with the identified ground vehicle; and 
take protective action when the processor determines that the identified ground vehicle is not authorized to enter the restricted access area or that an object other than the identified ground vehicle is attempting to enter the restricted access area with the identified ground vehicle.  
Re claim 18, HERTEL as modified by WRIGHT and BRAMBLET (as for claims 1 and 4) discloses the non-transitory computer readable medium of claim 17, wherein the instructions cause the processor to identify a ground vehicle approaching the restricted access area by identifying the ground vehicle approaching the restricted access area using a first sensor, and to determine if the object other than the identified ground vehicle is approaching the restricted access area with the identified ground vehicle using the first sensor.  
Re claim 19, HERTEL as modified by WRIGHT and BRAMBLET (as for claims 1 and 4) discloses the non-transitory computer readable medium of claim 17, wherein the instructions cause the processor to identify the ground vehicle approaching the restricted access area by using a first sensor, and to determine if the object other than the identified ground vehicle is attempting to enter the restricted 
Re claim 20, HERTEL as modified by WRIGHT and BRAMBLET (as for claim 7) discloses the non-transitory computer readable medium of claim 17, wherein the instructions cause the processor to determine if an object other than the identified ground vehicle is attempting to enter the restricted access area by capturing at least one image of an area around the identified ground vehicle using an optical sensor and performing image recognition on the at least one image to identify any object in the image that is not the identified ground vehicle.
Re claim 21, HERTEL as modified by WRIGHT (fig.1) and BRAMBLET the method of claim 1, wherein identifying the ground vehicle approaching the restricted access area comprises detecting, by a first sensor, the visible identifier including a bar code or a QR code affixed to the ground vehicle.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over HERTEL (US 5532690 A) in view of WRIGHT (US 6142372 A) and BRAMBLET et al. (US 20040017929 A1) further in view of JONES et al. (US 10732025 B2).
Re claim 14, HERTEL as modified by WRIGHT and BRAMBLET discloses the system of claim 13.
However, HERTEL as modified by WRIGHT and BRAMBLET fails to explicitly disclose:
wherein the second sensor comprises a weight sensor, and the instructions configure the controller to determine if an object other than the identified ground vehicle is attempting to enter the restricted access area by comparing a weight sensed by the weight sensor to an anticipated weight of the identified ground vehicle.
One of ordinary skill in the art would understand that weight sensors used to determine an accepted weight for vehicles passing through a specific area is well-known (i.e. vehicle weight scales) for the purpose of weighing cargo vehicles to prevent excessive loads on specific roads for instance.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a weight sensor to compare vehicle weight measured as taught by JONES in order to obtain another method of determining if an extra object or person is present attempting to enter a restricted area by comparing weights of sensed vehicle and anticipated vehicle weight.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        9/16/2021